      Case: 3:96-cr-00732-JG Doc #: 101 Filed: 09/23/20 1 of 8. PageID #: 590




                       UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

UNITED STATES OF AMERICA
          PLAINTIFF,
                                                     CASE #: 3:96-CR-00732-001
VS.
                                                     HON. JAMES GWIN
ROBERT WHEELER,
            DEFENDANT.
AUSA Alissa M. Sterling                       Harold Gurewitz (P14468)
U.S. Attorneys Office                         Gurewitz & Raben, PLC
Four Seagate, Third Floor                     333 W. Fort Street, Suite 1400
Toledo, OH 43604                              Detroit, MI 48226
(419) 259-6376                                (313) 628-4733
Email: Alissa.Sterling@usdoj.gov              Email: hgurewitz@grplc.com


                    MOTION TO ALTER OR AMEND JUDGMENT

      Now Comes Petitioner Robert Wheeler by counsel and moves this Court

pursuant to Rule 59(e) F Rule Civ P for an order to alter or amend the Order of

this Court dated September 1, 2020 so as to require that Robert Wheeler be

resentenced on the remaining counts of his Indictment, Counts 1, 3 and 5, and that

this Court direct the Probation Department to prepare an updated Presentence

Report to be used in this process. For his reasons, he states as follows and relies on

the Brief attached to this motion:

1.    Mr. Wheeler entered guilty pleas to all six counts of his Indictment on

      February 5, 1997. He was charged in that Indictment with: Count 1 -
     Case: 3:96-cr-00732-JG Doc #: 101 Filed: 09/23/20 2 of 8. PageID #: 591




     Destruction of a Motor Vehicle, 18 U.S.C. § 33; Count 2 - Use of a

     Dangerous Device in Relation to a Crime of Violence, 18 U.S.C.§ 924(c);

     Count 3 - Destruction of a Motor Vehicle, 18 U.S.C. § 33; Count 4 - Use of

     a Dangerous Device in Relation to a Crime of Violence, 18 U.S.C. § 924(c);

     Count 5 - Malicious Damage to a Vehicle, 18 U.S.C. § 844(i); and, Count 6

     - Use of a Dangerous Device in Relation to a Crime of Violence, 18 U.S.C.

     § 924(c).

2.   Mr. Wheeler was sentenced on June 11, 1997 to two consecutive life terms

     as follows: life on Counts 1, 3 and 5 to be served concurrently, and life on

     Counts 2, 4 and 6 to be served concurrently and consecutively to the

     sentences imposed on Counts 1, 3 and 5.

3.   Mr. Wheeler filed a motion on April 16, 2019 pursuant to 28 U.S.C. § 2244

     in the United States Court of Appeals for the Sixth Circuit for authorization

     to file a second or successive motion in this Court pursuant to 28 U.S.C.

     §2255 in order to challenge his convictions for violations of 18 U.S.C.

     §924(c) in Counts 2, 4 and 6 of his indictment for the reason that alleged

     predicate offenses in violations of that statute (those offenses charged in

     Counts 1, 3 and 5 of his Indictment) were no longer crimes of violence

     within the meaning of pertinent law based on intervening precedent.

                                        -2-
     Case: 3:96-cr-00732-JG Doc #: 101 Filed: 09/23/20 3 of 8. PageID #: 592




4.   The Sixth Circuit Court of Appeals granted Wheeler’s motion on October

     30, 2019, and on October 31, 2019, Wheeler filed his motion in this Court

     pursuant to 28 U.S.C. § 2255 asking to vacate his convictions on Counts 2,

     4 and 6. (ECF 87). Wheeler’s motion also asked this Court to order that he

     be resentenced if it granted his requested relief. This Court granted

     Wheeler’s motion on September 1, 2020 and ordered his convictions on

     Counts 2, 4 and 6 vacated.

5.   Mr. Wheeler now brings this motion to ask this Court to order that he be

     resentenced on Counts 1, 3 and 5 in accordance with Pepper v. United

     States, 562 U.S. 476, 507 (2011) and the sentencing package doctrine,

     Greenlaw v. United States, 554 U.S. 237, 253 (2008), because he was

     originally sentenced on six counts, three of which have now been ordered

     vacated. (“Because a district court’s “original sentencing intent may be

     undermined by altering one portion of the calculus, “ *** an appellate court

     when reversing one part of a defendant’s sentence “may vacate the entire

     sentence . . . so that on remand, the trial court can reconfigure the

     sentencing plan . . . to satisfy the sentencing factors in 18 U.S.C.

     §3553(a).”) Pepper at 507. It is also requested that this Court order an

     updated Presentence Investigation Report as part of the resentencing

                                        -3-
     Case: 3:96-cr-00732-JG Doc #: 101 Filed: 09/23/20 4 of 8. PageID #: 593




      procedure because of the substantial time that has elapsed since Mr.

      Wheeler was initially sentenced in 1997. (“There is no question that this

      evidence of Pepper’s conduct since his initial sentencing constitutes a

      critical part of the “history and characteristics” of a defendant that Congress

      intended sentencing courts to consider.”) Id. at 492.

      Wherefore, for all of these reasons, and for those additional reasons

discussed in his attached brief, it is respectfully requested that this Court amend its

Order dated September 1, 2020 to include resentencing and preparation of an

updated Presentence Investigation Report for use in that process.

                                        Respectfully Submitted,

                                        GUREWITZ & RABEN, PLC

                                 By:    s/Harold Gurewitz
                                        333 W. Fort Street, Suite 1400
                                        Detroit, MI 48226
                                        (313) 628-4733
                                        Email: hgurewitz@grplc.com
Date:September 23, 2020                 Attorney Bar Number: 14468




                                          -4-
      Case: 3:96-cr-00732-JG Doc #: 101 Filed: 09/23/20 5 of 8. PageID #: 594




                       UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

UNITED STATES OF AMERICA
          PLAINTIFF,
                                              CASE #: 3:96-CR-00732-001
VS.
                                              HON. JAMES GWIN
ROBERT WHEELER,
            DEFENDANT.
AUSA Alissa M. Sterling                       Harold Gurewitz (P14468)
U.S. Attorneys Office                         Gurewitz & Raben, PLC
Four Seagate, Third Floor                     333 W. Fort Street, Suite 1400
Toledo, OH 43604                              Detroit, MI 48226
(419) 259-6376                                (313) 628-4733
Email: Alissa.Sterling@usdoj.gov              Email: hgurewitz@grplc.com


                     BRIEF IN SUPPORT OF WHEELER’S
                   MOTION TO ALTER OR AMEND JUDGMENT

I.    INTRODUCTION

      Defendant Robert Wheeler brings this motion to amend the Order entered

September 1, 2020 vacating his convictions on Counts 2, 4 and 6, to ask this Court

to also order that he be resentenced on the remaining counts of his convictions,

Counts 1, 3 and 5, and that this Court order the preparation of an updated

presentence report for use in that process.

II.   DISCUSSION

       28 U.S.C. §2255(b) provides four alternative remedies “as may appear

appropriate” once the court has determined that the defendant is entitled to relief
     Case: 3:96-cr-00732-JG Doc #: 101 Filed: 09/23/20 6 of 8. PageID #: 595




and vacates or sets aside the defendant’s judgment in his criminal case. It may: (1)

discharge the defendant from custody; (2) resentence; (3) grant a new trial; or (4)

correct the sentence. 28 U.S.C.§2255(b). Here, where Defendant W heeler’s three

convictions for violating §924(c) have been “overturned,” (ECF 93: Order at 13),

this Court is authorized “to resentence [the] defendant who has secured reversal of

a §924(c) conviction under §2255.” Ajan v. United States 731 F.3d 629, 631 (6th

Cir. 2013).

      For example, in United States v. Salas, 889 F.3d 681 (10th Cir. 2018),

although on direct appeal rather than §2255 review as in this case, where the court

held that Mr. Salas’s conviction under §924(c) was clearly erroneous, it remanded

with instructions to vacate that conviction and to resentence him on remaining

counts for arson related offenses.

      This Court should resentence Mr. Wheeler on Counts 1, 3 and 5 because it

has vacated his §924(c) convictions on Counts 2, 4 and 6. United States v. Saikaly,

207 F.3d 363, 369 (6th Cir. 2000)(“The policy underlying the presumption of de

novo sentencing is to give the district court discretion in balancing all the

competing elements of the sentencing calculus.”).

       This Court should make a de novo determination of all of the §3553(a)

sentencing factors and reevaluate “the entire aggregate sentence,” Pasquarille v.

                                          -2-
       Case: 3:96-cr-00732-JG Doc #: 101 Filed: 09/23/20 7 of 8. PageID #: 596




United States, 130 F.3d 1220, 1222,(6th Cir. 1997), without the limitations of

mandatory guidelines that applied for Counts 1, 3 and 5 at the time of Mr.

Wheeler’s sentencing in 1997. Pepper, 562 U.S. at 490 (“Accordingly, although

the “Guidelines should be the starting point and the initial benchmark,”district

courts may impose sentences within statutory limits based on appropriate

considerations of all of the factors listed in 3553(a), subject to appellate review of

“reasonableness.”). This Court may then consider “evidence of [Wheeler’s]

conduct since his initial sentencing [because it] constitutes a critical part of the

‘history and characteristics’ of a defendant that Congress intended sentencing

courts to consider,” Pepper, at 492; and may do so because it “also sheds light on

the likelihood that he will engage in future criminal conduct, a central factor that

district courts must assess when imposing sentence.” Id.

III.   CONCLUSION

       It is respectfully requested that this Court amend its Order to require

preparation of an updated Presentence Investigation Report and resentencing on

Counts 1, 3 and 5.

                                        Respectfully Submitted,

                                        GUREWITZ & RABEN, PLC




                                          -3-
     Case: 3:96-cr-00732-JG Doc #: 101 Filed: 09/23/20 8 of 8. PageID #: 597




                                By:    s/Harold Gurewitz
                                       333 W. Fort Street, Suite 1400
                                       Detroit, MI 48226
                                       (313) 628-4733
                                       Email: hgurewitz@grplc.com
Date:September 23, 2020                Attorney Bar Number: 14468


                            CERTIFICATE OF SERVICE

I hereby certify that on September 23, 2020, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system which will send
notification of such filing to all parties of record.


                                               /s Harold Gurewitz (P14468)
                                               Gurewitz & Raben, PLC
                                               333 W. Fort Street, Suite 1400
                                               Detroit, MI 48226
                                               (313) 628-4733
                                               email: hgurewitz@grplc.com




                                         -4-
